Parks, J\, dissenting: I dissent from the opinion of the court for the following reasons: Fi/rst. The rule of the common law that a verdict against the weight of evidence should be set aside in criminal cases, is a just one and ought to be followed by the courts. In case of crimes punishable with death, if the trial court disregards this rule, its action ought not to be held binding ■on this court. In this case the killing was admitted, and the only question was as to the degree of the defendant’s guilt. Upon this question the verdict of the jury was, as I think, against the weight of the evidence. Second. The practice of asking the defendant, after conviction, if he has anything to say why sentence should not be pronounced against him, is founded in justice, reason and humanity. It is sanctioned by long and almost immemorial usage, and should be considered too well settled to be shaken by these cases in which it has been held unnecessary. It •should be held both in the theory and practice, a sacred right for a man convicted of murder and about to be sentenced to an infamous death, to be heard before he is sentenced. In this case this right was not recognized. Third. With this view of the law and in view of the state of things at present existing in this territory, I am not willing that this man’s fate should depend upon the very uncertain action of any governor, no matter how high may be his qualifications and character. For these reasons I am unable to concur in the opinion of the majority of the court.